DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant amended claim 10 depending on withdrawn claim 1, and stated that claim 10 now has been withdrawn in the instantly filed response (dated 04/08/2024, page 6-7 item 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Corner et al. (U. S. Patent No. 2,824,149) in view of Xu (US8063260).
Corner teaches a calcined solid phosphoric acid catalyst  “made by forming an intimate mixture of a hydrogel comprising silica and a phosphoric acid, then heat 3PO4 and 20% SiO2 (Example I, col. 4 lines 60-70).   Corner further teaches at least a portion of the phosphoric acid will probably be present as silicon phosphate (col. 5 lines 13-24).  Corner further teaches the SAP catalyst comprising 78%  H3PO4,  2% Ni3(PO4)2 and 20% SiO2 by weight ( Example I, II, III) wherein such catalyst composition having an atomic molar ratio of phosphorus to silicon being about 2.4.  
Regarding claim 8,    Corner does not expressly teach the solid phosphoric acid (SAP) catalyst comprising silicon pyrophosphate, or the integrated XRD reflectance intensity ratio of silicon orthophosphate to silicon pyrophosphate being at least about 5:1. 
Xu further teaches mixing phosphoric acid with silicon source, e.g. kieselguhr, porous silica etc. to form a phosphoric acid catalyst containing silicon phosphate wherein phosphoric acid precursor can be a mixture of phosphorous acid (col. 3 lines 49-54) and the siliceous support can be a mixture of kieselguhr, diatomaceous earth etc. (col. 3 lines 59-64, col. 3 line 65-col. 4 line 14) and controlling the calcining temperature can obtain a mixture of silicon orthophosphate and silicon pyrophosphate in the catalyst composition (col. 4 lines 59-col. 5 line 2, claim 1, col. 3 lines 15-26).    
Xu further teaches the  solid phosphoric acid catalyst comprising silicon orthophosphate and  silicon pyrophosphate  and having an integrated XRD reflectance intensity ratio of silicon orthophosphate to silicon pyrophosphate which is at least about 5:1 (claim 1, col. 3 lines 15-23). 

It would have been obvious for one of ordinary skill in the art to adopt such XRD reflectance intensity ratio of silicon orthophosphate to silicon pyrophosphate as shown by Xu to modify the catalyst composition of Corner because by doing so can help provide an improved solid phosphoric acid catalyst having a higher activity and improved stability, and efficient mass transfer and resistance to deactivation as suggested by Xu ( col. 2 lines 37-45,  48-60). 
	Regarding claim 9,   Corner further discloses the amount of phosphate in the catalyst composition preferably in the range from about 70 to 80% calculated as H3PO4 (col. 5 lines 13-18, claim 5), wherein such phosphate amount overlapping with that of instantly claimed phosphate amount thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). 
	Regarding claim 12,  Xu further teaches the  solid phosphoric acid catalyst having a total pore volume of at least about 0.17 cm3 per gram of catalyst, of which at least about 0.15 cm3 per gram of the total pore volume is due to pores with diameter of at least about 10,000 Å ( i.e. 1 µm). 

Regarding claim 16,  Xu already teaches an overlapped such XRD reflectance intensity ratio as discussed above. 
Regarding claim 17,  Corner already teaches such limitations as discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8-9 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-15  of U.S. Patent No. US10189014. Although the claims at issue are not identical, they are not patentably distinct from each other US’014 teaches a same or substantially the same catalyst composition as that of instantly claimed. 
Claim  12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of  U.S. Patent No. US10189014 in view of Xu (US8063260).  US’014 teaches a substantially the same catalyst composition except  certain pore volume, wherein such limitations are taught by Xu as discussed above. 
	It would have been obvious for one of ordinary skill in the art to adopt pore volume and  pore volume having pores with at least 1 micron  as shown by Xu to modify the catalyst composition of US’014  because by doing so can help provide an improved solid phosphoric acid catalyst having a higher activity and improved stability, and  efficient mass transfer and resistance to deactivation for intended usage as suggested by Xu ( col. 1 lines 25-27, col. 2 lines 37-45,  48-60). 

Response to Arguments
Applicant's amendments filed on 04/08/2021  have been acknowledged thus previous claim objection and 112 rejections have been withdrawn. 
Applicant's arguments filed on 04/08/2021 have been fully considered but they are not persuasive.  In response to applicant’s arguments about Corner’s catalyst is a having a low mechanical strength and unsuitable for use in conventional fixed bed polymerization but Xu disclosed catalyst being used in vertical cylindrical treating towers or in fixed bed in reactor or towers,   it is true Corner’s catalyst having low mechanical strength and unsuitable for use in conventional fixed bed polymerization.  However,  firstly,  just as applicant recognized Corner also discloses this type of catalyst having the ability nd para., also see Corner col. 1 lines 49-57).   Xue disclosed SAP catalyst containing both silicon orthophosphate and silicon pyrophosphate with XRD reflectance intensity ratio of silicon orthophosphate to silicon pyrophosphate can provide an improved solid phosphoric acid catalyst having a higher activity and improved stability as suggested by Xu ( col. 2 lines 37-45,  48-60).   Therefore, both references are directed to  SAP catalyst having high activity and stability,   when SAP catalyst comprising both silicon orthophosphate and silicon pyrophosphate with XRD reflectance intensity ratio of silicon orthophosphate to silicon pyrophosphate, which providing SAP  catalyst with improved activity and improved stability,  hence,  one of ordinary skill in the art  would have been motivated to combine these references and make the modification because they are drawn to same technical fields (SAP catalyst) constituted with same ingredients (silicon phosphate) and share common utilities (oligomerization of olefins), and pertinent to the problem which applicant concerns about (providing a SAP catalyst with improved performance) (see §MPEP 2141.01(a)).  Secondly,  Xu discloses SAP catalyst being used in fixed bed reactor but such disclosure does not limit Xu’s catalyst cannot be used in non-fixed bed reactors, such as suspension type operations  as applicant alleged.   
	In response to applicant’s arguments about unexpected results because of  instant disclosure disclosed SAP catalyst having acid content of 73-78% by weight performing comparably or better than corresponding conventional high-acid catalysts (table 1-3),  it is noted that applied Xu reference already teaches when incorporating silicon orthophosphate and silicon pyrophosphate into SAP catalyst, there will be .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Bergeron to US 20130068660 discloses enhancing fuel color with  a solid phosphoric acid catalyst comprised of silicon pyrophosphate and exhibits an integrated X-ray diffraction (XRD) reflectance peak intensity ratio of silicon orthophosphate to silicon pyrophosphate of at least about 4:1. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796